 HECK'S, INC.121Heck's, Inc.andFood Store Employees Union,Local$347, Amal-gamated Meat Cutters and Butcher Workmen of North Amer-ica, AFL-CIO.Case No. 9-CA-3582.April 19, 1966DECISION AND ORDEROn January 19, 1966, Trial Examiner Benjamin B. Lipton issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, Respondent filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.Pursuant to Section 3(b) of the National Labor Relations Act, asamended, the National Labor Relations Board has, delegated itspowers in connection with this case to a three-member panel [Chair-man McCulloch and Members Brown and Zagoria]:The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Delete the period at the end of paragraph 1(c) of the Recom-mended Order and at the end of the third indented paragraph of thenotice, and substitute theref or a comma and the following :'["except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employ-ment, as authorized by Section 8(a) (3) of the Act, as modified by theLabor-Management Reporting and Disclosure Act of -1959."[2.Add the following as paragraph 2(b) and consecutively reletterthe present paragraph 2(b) and those subsequent thereto:["(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended, after dis-chargefrom the Armed Forces."].158 NLRB No. 21. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTA CEMENT OF THE CASEHearing in this proceeding was held before Trial Examiner Benjamin B Lipton inParkersburg,West Virginia, on September 2, 1965, based upon a complaint by theGeneral Counsel,' alleging that Respondent discharged Donna Jean Hunt in violationof Section 8(a)(3), and unilaterally reduced the working hours and raised the wagesof employees in violation of Section 8(a)(i) of the ActAt the hearing all partieswere represented and afforded full oppoitunity to present relevant evidenceOralargument on the record was waivedA brief filed by Respondent has been dulyconsideredUpon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the followingFINDINGS OF FACTITHE BUSINESS OF THE COMPANYRespondent is engaged in the retail department store business at various locationsinWest Virginia and KentuckyOnly its store in Parkersburg, West Virginia, is thesubject of this proceedingDuring the year preceding issuance of the complaint,Respondent had a gross volume of retail sales valued in excess of $50,000, and it hada direct inflow in interstate commerce of purchased goods and materials valued inexcess of $500,000Respondent admits, and I find, that it is engaged in commercewithin themeaningof the ActIITHE LABOR ORGANIZATIONINVOLVEDIt is admitted, and I find, that the Charging Party, herein called the Union, is alabor organization within the meaning of the ActIIITHE UNFAIRLABOR PRACTICESA Discharge of Jean HuntEarly in October 1964 the Union commenced its organizational drive at the Parkers-burg storeBusiness RepresentativeWoodrow R Gunnoe made the initial contactwith Ruby Peary, who secured employee names and addresses, and generally under-took leadership in the ensuing campaignHunt signed a card on October 10 and wasone of the employees particularly active on behalf of the UnionAs Gunnoe testified,when Peary was discharged on December 19, 1964, Hunt "then assumed more or lessthe leadership in the store for the union' Ina prior proceeding involving this store,2the Board adopted the factual finding of the Trial Examiner that Peary 3 was termi-nated "for the simple and admitted reason that she sat at a table in a public restaurant,during her supper hour, with Union Representative Gunnoe " She was seen there byemployee Hazel Thomas, who promptly informed Store Manager William Angel, andhe fired Peary the next day 4At the previous hearing, on March 16 and 17, Hunt testified for the General Counseland,inter alia,identified her signed authorization cardAfter her discharge, Pearywas employed by the Union, and in such capacity visited the store, where she spoke toHunt on occasions in March and AprilAlso, at times before and after the priorhearing,Gunnoe came into the store and talked with Hunt, among others It isuncontradicted that in at least two instances, when Gunnoe was in the company ofHunt, Store Manager Angel was 4 to 6 feet away'The charge by the Union was filed on May 12, 1965 and the complaint thereon wasissued on June 28 1965All dates herein are in 1965 except as otherwise specified8156 NLRB 760 Official notice is taken of the Board s holdings that Respondentdischarged two employees in violation of Section 8(a) (3), refused to bargain with theUnion in violation of Section 8(a) (5), and independently violated Section 8(a) (1) bycoercively Interrogating employees threatening reprisals to discourage their union ac-tivities,and soliciting them to disavow their union membership8Referred to in the former case as "Rule Perry "4 Because Peary as a department head was found to be a supervisor and the recorddid not establish that her discharge was motivated other than by a purpose to discourageher union activity as a supervisor the Board dismissed the allegation that her dischargewas unlawful HECK'S, INC123On April 9 the employees on the 1 to 9 p in shift were assembled in the store andaddressed by Haddad, president of Respondent, in the presence of Angel, AssistantStore Manager Larry Copley, and Hardware Manager Darrell EllisHe said, in sub-stance, thatbusinesshad dropped, the storewas amess, merchandise was not beingbrought from the warehouse to the selling floor, conditions had to change, they wouldno longer be "nice"to the employees, in the next 3 weeks he would have a check madeon the employees concerning their appearance, how they waited on customers, andhow they worked together and a personal record would be kept on each employee, atthe end ofthe 3 weeksif their record was not good the employees would be fired, andhe would then let the employees go one or two at a time, this had nothing to do withthe Union, he understood someunioncards had been signed but did not know whichemployees had signed and employees who signed cards were wrong to think thatthey did not have to workOne employee complained to Haddad that she andanother employee werebeingaccused byprounionemployees of havingcaused thedischarge of John McLundEllis explained thatMcLund was fired because his"department was down 31% " Uponreading anote which Ellis handed him, Haddadasked Hunt directly whether she had threatened to throw a rock through the windowShe replied, "No sir, I did not "He said that if she did it would be the same asthreatening him, and he would fire herHunt then wanted to know who had toldhim thisAfter she repeated the question, Haddad replied he did not know, but if hefound out he would write her a personal letter sHunt was hired on July 20, 1964, in the clothing department, and shortly thereafterwas transferred to the cosmetics department, where she performed sales and stockwork until her discharge, heie in issue, on April 10She started at $1 an hour andwas earninga $1 20 when she left Peary was department head in cosmetics and, fol-lowing her discharge in December,supra,she was succeeded by Hazel ThomasRespondentadmitsthat the evidence establishes that it had knowledge Hunt wassupporting the Union 'at least tosomedegree 'However, it disputes the existenceof evidence that it knew or suspected Hunt as being active or a leader in behalf of theUnionThat prior to her discharge Hunt did in fact assume a principal role in theunionmovement is sufficiently shownWhile the "degree" of Respondent's knowledgeof this fact is not critical to the issue, the evidence in my opinion justifies an inferencethat Respondent was aware of Hunt s leadership activitiesThe nature of the unfairlabor practices in the prior case reveals clearly a disposition of Respondent to learn theidentity of theunionactivists, through infoimers and otherwise, and to coerce andtake reprisals against themAlso, among other things, the dialogue which occurredbetween Hunt and Haddad during his speech on April 9 in the context is indicative atleast that Hunt was suspected in the eyes of RespondentIn its answer to the complaint, Respondent states that Hunt was discharged solelyfor the reason that she "had been warned about her work repeatedly and customershad complained about her poor appearance and work habits'Numerous incidentsconcerning Hunt are ielied on in the testimony produced by Respondent, as showninfraAngel testified that he had made the decision to terminate Hunt based on his reviewof herpersonnel file inwhich were inserted critical comments by Angel and Copleyon forms called "Supervisor's PersonnelReport "According to Angel, these reportsare made out regularly for each employee as standard practice of Respondent, andthey contain various detailedentries relatingto work performance, wage rate, absen-teeism, and tenure 6There were no such reports on Hunt during her employment-until February 3, 1965 7Angel indicated that about a month after he was transferred to the Parkersburgstore, on November 9, 1964, he discussed store conditions with Copley and, particu-larly concerning Hunt, "We had dropped hints to the fact that things were not up to5Hunt received no further communication from Respondenton the subjectAt thehearing she was cross examined as towhethershe had made sucha threat which sheagain deniedUponInquiry, Respondentstated thatsuch an allegedthreat byHunt wasnot part ofits defense6 Angel wasplainly inconsistent and evasive concerningthe full contentofHunt'spersonnel filewhich was not produced, and later statedthat he did not recall if Huntsfilehadany reports other than those offeiedas exhibits by RespondentThese exhibitswere admitted without objection not for thetruth of thestatementsmade therein butmerely as reports appearing in Hunts personnelfile at the time she was discharged7 The other reports preceding the expressed decision to dischargeHunt are datedMarch 15,April1, two on April 5 and two on April 8 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDstandard .... We did not want to come right out and say to a person that you arenot up to the standards.We don't feel' ... that your personal appearance or yourcleanliness,what have you, your work habits should be brought up to her face toface." ' In his final "Supervisor's Personnel Report" dated April 10, Angel wrote,"This girl is one of the slowest persons I have ever run into, she moves so slow shealmost drags herself, her personal appearance was awful, and cleanliness was terriable[sic],wore dirty clothes to work & smelled awful, she was told of this but refused to doanything about it to correct this, customers have complained about her dirty stringyhair down over her face almost hid-her face & it smelled awful, I told her of this[quote] she said `alright, fair enough' when I fired her." It is startling to read sucha harsh indictment, and regrettable that it needs to be set forth for consideration, espe-cially as it is unjustified and unwarranted in the evidence.8Hunt testified unquali-fiedly that,during her entire employment at Heck's, she was never reprimanded inany way or given a warning of any kind.9Concerning Hunt's appearance, much was sought to be made by Respondent of thecondition of her hair.The specific evidence relating to the complaints of customersconsisted of testimony of Iva Husk, a "supervisor of girls" at Ralph's Market, locatedacross the street from Respondent.'She is a customer of Heck's,and goes in there"occasionally" on her lunch hour and days off. She related that one night, in thespring,Hunt came into Ralph's on her way home. "Some of the girls" at Ralph'sasked Husk what she would do if they came to work "like that," and Husk said shewould "probably give you a comb and brush and send you home to be combed."Husk commented about this incident to Thomas, the cosmetics department head.Husk was never waited on by Hunt, but she had seen Hunt on previous occasions andher hair was "always the same."Husk described Hunt as having a lot of hair, realbushy, just pushed up, hanging long; and she called the hairdo "fantastic."ViewingHunt in the courtroom, Husk said that her hair was "about like it is now, maybe ...combed a little neater today." I disclaim any expertise in the esoteric realm of styleand taste in female coiffure.Being impelled by the confrontation,Imust state quitefrankly that I observednothinguntoward or objectionable in the hair arrangement ofHunt.-Thomas testified that"several"customers commented that Hunt's hair "wasn't fixedgood and some complained about B.O., and just her general appearance."Asked toidentify the customers, Thomas just remembered two girls, Dixie and Iva, who camein from Ralph's Market, and the others were customers she did not know. She hadnever discussed this subject of appearance with Hunt, because "I didn't feel that itwas my place. I am not that type of person to go to anyone and tell them about theirpersonal appearance."When she got customer complaints, she took them to Angeland Copley, fixing the time a week or two before Hunt's discharge.10Upon Respond-ent's question as to whether she ever had occasion to talk to Hunt about "workinghabits," Thomas recited only one specific instance: shortly before Hunt was fired,when she asked Hunt "three times to take some bandaids out on the shelf and she justrefused."Thomas reported the incident to Angel.llHowever, she averred that shewas never instructed by Angel or Copley to reprimand Hunt or to warn her of dis-charge in any way.Copley testified that, about a week before Hunt was discharged, he talked with herabout her appearance. She said she thought she would have her hair fixed, and hetold her he "thought she should because it would probably make her look better, feelbetter.Probably be the last warning."At another point, he stated generally that hetold her she had been warned about her appearance by Thomas and Angel. The pre-vious occasions in which he had reprimanded or warned her were "just about keepingthe stock [on the] floor and things like that." 12However, he told all the employees8Hunt is a young lady who appeared to me to be in her late teens or early twenties.0 Respondent did not cross-examine her on this testimony.18 Angel testified at one point that when Thomas reported to them on the matter, heand Copley told Thomas "to gradually drop the hint-you do not want to come rightout and tell this to an employee's face-that all employees were to have permanents, havehose, be presentable to be on the floor to greet them."At another point, he testified thatThomas and Copley reported to him that they did "warn" Hunt."The only "Supervisor's Personnel Report" which would possibly embrace thislincidentis dated February 3, and Angel noted therein that he "told Hazel to try to make the bestof it that Jeanie would come around."12 Copley filed a "Supervisor'sPersonnel Report" concerning such conversation withHunt on April 5. HECK'S, INC.125the same thing, and gave them the same "warning," about bringing stock from thewarehouse to the selling floor.The "warnings" he gave to Hunt were no more thanthose he gave to the other empoyees. Later in the day after the Haddad speech onApril 9, Copley inserted a report in Hunt's personnel file stating: "I noticed thatJeanie Hunt hasn't taken any of the warnings to heart, so I am recomending [sic] thatshe be dismissed.After Mr. Haddad talked to her & the other employees she hasmade no effort to straiten up [sic]."Angel described additional infractions by Hunt on which he relied, e.g.: (1) Aweek or two before her discharge on April 10, Thomas paged Hunt four or five timesat 2- or 3-minute intervals to come into the cosmetics department. Finally he himselfobserved that when Hunt "came across the floor," she was not coming from herdepartment.She had a candy bar in her hand, although all employees are instructednot to eat on the floor. In rebuttal, it was clearly shown that Hunt and Nancy Martinat the time were taking a permitted shopping period; that Hunt was paged only twice,3 or 4 minutes apart, and that nothing was said to either of them about the incidentat any time. (2) Purportedly, Hunt took a telephone call in her department fromShelah Holstein, an employee at the Nitro warehouse, who wanted to have an "adcount" taken.Hunt told Holstein that the department head, Thomas, was not thereat the time and that she would have to call back when Thomas returned. On anotheroccasion, Hunt told Holstein that they had "plenty" of a certain merchandise, but"when the ad broke," there was insufficient merchandise to substantiate the ad.13Angel discussed these matters with Thomas who told him that Hunt denied bothcharges.Angel wrote up these incidents on note paper for Hunt's file with the date ofMarch 18 (he happened to be out of "Supervisor's Personnel Reports") in which herepeatedly referred to Hunt as having "lied."Thomas made no reference to suchincidents in her testimony; nor did Respondent attempt to refresh her concerning thesame.14On rebuttal, Hunt testified that she had no part whatsoever in connectionwith either of these telephone calls.Thomas did describe to her that Frank Walkerfrom Nitro had called Thomas and said that Susan Lee (who then worked in cos-metics) had spoken to him "worse than a dog." A few days later, Thomas informedher that reports were coming from the warehouse that they were getting "snottyanswers" from the girls and it would have to stop.Hunt told Thomas that she had notdone that. (3) A number of times Hunt had been observed stacking merchandisenear the cash register.She was talking to the cashiers and slow doing her work.(4) After the Haddad speech on April 9 criticizing the personal appearance of employ-ees,Angel observed later that day and the next day that Hunt had not changed,whereupon he fired her.Angel explained that Haddad's reference to a period of 2 to3 weeks, during which the employees would be checked, was not a "guarantee" ofwork if the employees were not doing the things they were supposed to.15Conclusions as to HuntThe questions presented are essentially factual, requiring credibility determinations.Initially, it should be stated that the character of the testimony of Respondent isextremely poor.Despite rulings and cautionary remarks by me, the use of leadingquestions was persistent, and to a substantial degree evidence was adduced in theform of conclusions and without probative specificity. In major respects there areconflicts in the testimony of Respondent's principal witnesses. In particular, StoreManager Angel impressed me as evasive, self-contradictory, and unreliable generallyto be credited.Thomas was the informer precipitating the discharge of Pearybecause of her association with the Union, and thereafter assumed Peary's job asdepartment head over Hunt. She seized or expanded on innocuous and idle gossipof girls at Ralph's Market to deprecate Hunt's personal appearance as a ground forher removal.Nor was Husk a disinterested and reliable witness, consideringinter ariathe existence of a campaign by this Union to organize Ralph's Market, at which shewas a supervisor. In the context of his conversation with Hunt regarding her appear-ance, Copley's avowal that he told her it would "probably be the last warning," seemshighly implausible.And his so-called warnings to Hunt respecting the generalproblem of keeping stock on the selling floor were admittedly no different from the18Holstej- aas not called to testify.1*Angel testified he also spoke to Hunt, who told him substantiallywhathe heard fromThomas.He said he "warned"her at the time that whenever she received such a call.or information she was to give the answer. In his written note on the incident, hemade no mention of talking to Hunt, but stated she had "lied to Thomas."'Itwas not shown whether such a "check" was actually conducted, or what generalaction Respondent took with regard thereto. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDinstructions given to all other employeesMoreover, his testimony was equivocal,shifting, and unpersuasiveHunt's appearance and cleanliness-a criticism largelydwelled on by Respondent-was indeed the same throughout her employment, whichbegan back in July 1964Yet the first indication of concern by Respondent appearsin a `Supervisor's Personnel Report" dated March 15, in which Angel noted, throughThomas' information, the "complaints" of the girls at Ralph's MarketIt is alsosignificant that the "Supervisor's Personnel Reports," supposedly a regular and dailypractice, suddenly accumulated in Hunt's file shortly prior to her dischargeThesereports are plainly self-serving and I am convinced, were deliberately planted tobuild up support, albeit fallacious, for her anticipated terminationI credit Hunt'stestimony generally, and specifically that she had never been reprimanded or warnedregarding any of these mattersBy the r nature, the multifarious offenses attributedtoHunt attest the artifice of RespondentI conclude and find that the true motivefor her discharge was to discriminate against her for her union activity, and to dis-courage union membership, in violation of Section 8(a) (3), as allegedB Restraint and coercionThe complaint alleges as violative of Section 8(a) (1) Respondent's unilateralactions-in April 1965 of reducing working hours, and in May 1965 of increasingwages-for the purpose of undermining the Unions majority statusRespondent sanswer asserts in substance that, as to all its stores, the working hours of employeeswere reduced from 43 hours a week "because of the forth coming application of theFederalWage and Hour Law," and wage raises were given to all employees in linewith its practice of reevaluating pay rates twice each yearAt the hearing, it alsostated the position that it was not obligated to deal with the UnionThe parties stipulated th-it (1) during late April or early May 1965, Respondentunilaterally reduced the working hours of its hourly rated employees, and (2) aboutMay 31, 1965, Respondent unilaterally granted its hourly rated employees an increasein wages, which became effective June 18, 1965Nancy Martin and Mary Spiker testified that Angel told each of them not to discusstheir wage raise with any other employees because there weie a few who were notgetting the increaseOpeiating Manager Ray Darnall testified that about 15 percentof the employees did not receive the raise because they had not been with the companylong enough, or Respondent felt they did not deserve a iaise, or they had received amerit increase since the previous general wage raiseNo evidence was introduced byRespondent concerning its reason for the reduction in hoursIn its briefRespondent did not discuss the questions relating to the change inwages and hours beyond the statement that there was no dispute that such unilateral"actions were taken and "the only issue remaining" was Hunt's dischargeIn light of the stiong showing of union animus on Respondents part, and its failureadequately to explain by evidence the reasons for its unilateral changes in workingconditions, it is found and concluded that Respondent favorably changed the wagesand hours when it did for the purpose of influencing and coercing the employees withregard to their union membership and adherence, in violation of Section 8(a)(1) ofthe Act 16IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connectionwith the operations of Respondent described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerceV THE REMEDYHaving found that Respondent engaged in certain unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action1eN L B B v Exchange Parts Company375 U S 405 As previously found by theBoardsupra,the Union, on and after October 22 1964 was the exclusive bargainingagent of all Respondents employees at the Parkersburg storeIt is clear from the recordthat Respondent acted unilaterally with respect to mandatory subjects of bargainingI ewages andhourswithout notifying and consulting with the UnionWithin theframework of the complaint, it is additionally or alternatively found that Respondenttheieby violated Section 8(a) (1)See, e g,N L It B v Bonne Katzetc, d/b/a Williamsburg Steel Products Co369 U 8 736 HECK'S, INC127designed to effectuate the polic es of the Act In the present and in recent prior cases,the Respondent has been found to have engaged in extensive violations,includingdiscriminatory dischargesand seriousacts of coercion 17Consequently, a cease-and-desist orderin itsbroad form appears fully warranted 18Iwill recommend that Respondent offer Donna Jean Hunt immediate and fullreinstatement to her former or substantially equivalent position, without prejudiceto her seniority or other rights and privileges, and make her whole for any loss ofearningssuffered byreason ofthe discrimination against her, by payment to her ofa sum of money equal to that which she would normally have earned, absentthe discrimination, from the date of the discrimination to the date of the offer ofreinstatement,less net earningsduring such period, with backpay computed on aquarterly basis in the manner established by the Board in FW Woolworth Com-pany,90 NLRB 289 Backpay shall carry interest at the rate of 6 percent per annum,as setforth inIsis Plumbing & Heating Co,138 NLRB 716 Further, it will berecommended that Respondent preserve and, upon request make available to theBoard or its agents, for examination and copying, all payroll records, social securitypayment records, timecards, personnel records and reports, and all other recordsnecessary and useful to determine the amount of backpay due and the right ofreinstatement under the terms of the Recommended OrderUpon the foregoing findings of fact, and upon the entire record in the case, I makethe followingCONCLUSIONS OF LAW1Respondent is engaged in commerce within the meaning of Section 2(6) and(7) of the Act2The Union is a labor organization within the meaning of Section 2(5) of theAct3By discriminatorily discharging Donna Jean Hunt, thereby discouraging mem-bership in the Union, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (3) of the Act4 By the foregoing, and by other acts and conduct interfering with restraining,and coercing employees in the exercise of their rights guaranteed in Section 7 of theAct, Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (1) of the Act5The afoiesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that Respondent,Heck's, Inc,its officers,agents, successors,and assigns, shall1Cease and desist from(a)Discouragingmembership in Food Store Employees Union,Local#347,Amalgamated Meat Cutters and Butcher Workmenof North America, AFL-CIO,or in any other labor organization,by discharging or in any other manner discrimi-nating in regard to hire or tenure of employment or any term or condition ofemployment(b)Unilaterally reducing working hours, increasing wage rates,or altering otherconditions of employment for the purpose of coercing employees with regard totheir union membership or adherence,or without notifying and consulting with theabove named Union, as the exclusive bargaining representative of the employeesaffected(c) In any other manner interfering with,restraining,or coercing employees inthe exercise of their rights guaranteed in Section7 of the Act2Take the following affirmative action which I find will effectuate the policies ofthe Act(a)Offer Donna Jean Hunt immediate and full reinstatement to her former orsubstantially equivalent position,without prejudice to her seniority or other rights orprivileges and make her whole for any loss of earnings,as set forth in the sectionof the Trial Examiner'sDecision entitled "The Remedy "17 150 NLRB 1565, 156 NLRB 76018N L R B v EtepresaPublishing Company,312 U S 426,N L R B v Entwistle JffgCo,120P 2d532 (CA 4) 128DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personfiel records and reports, and all other records as set forth in the sectionof the Trial Examiner's Decision entitled "The Remedy."(c) Post at its Parkersburg, West Virginia, store and warehouse, copies of theattached notice marked "Appendix." 19Copies of said notice, to be furnished bythe Regional Director for Region 9, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, and be maintained for a period of 60 con-secutive days thereafter, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken to insure thatsaid notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Decision, what steps Respondent has taken to comply herewith 2° ,19 In the event that this Recommended Order is adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice. In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order"shall be substituted for the words "a Decisionand Order."211n the event that this Recommended Order be adoptedby theBoard,this provisionshall be modified to read:"Notify the Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Food Store Employees Union, Local#347 Amalgamated Meat Cutters and Butcher Workmen of North America,AFL-CIO, or in any other labor organization, by discharging or in any othermanner discriminating in regard to hire or tenure of employment or any termor condition of employment.WE WILL NOT unilaterally reduce working hours, or raise wage rates, orotherwise alter working conditions, for the purpose of coercing employees withregard to their union membership or adherence, or without notifying or con-sulting with the above-named labor organization as exclusive bargaining repre-sentative of the employees affected.WE WILL. NOT in any other manner interfere with, restrain, or coerce employ-ees in the exercise of their right to self-organization, to form labor organiza-tions, to join or assist the above-named or any other labor organization, to bar-gain collectively through representatives of their own choosing, and to engage inany other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or refrain from any or all such activities.WE WILL offer Donna Jean Hunt immediate and full reinstatement to herformer or substantially equivalent position, and make her whole for any loss ofearnings she may have suffered by reason of her discriminatory discharge.HECK'S, INC.,Employer.Dated-------------------By-------------------------------------------(Repiesentative) "(Title)NoTE.-We will, notify the above-named employee if presently serving in theArmed Forces of the United States of her right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 2023Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No. 684-3627.